Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 1 of 15




                    Exhibit A
        Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 2 of 15



                                                                                          US0070201 05B2


(12) United States Patent                                                 (10) Patent No.:            US 7,020,105 B2
       Cooper                                                             (45) Date of Patent:                 Mar. 28, 2006
(54) DYNAMIC RESOURCE ALLOCATION IN                                               FOREIGN PATENT DOCUMENTS
        PACKET DATA TRANSFER
                                                                       EP              O853439       7, 1998
                                                                       EP               853439 A2 * 7, 1998
(75) Inventor: David Edward Cooper, Newbury (GB)                       EP              1109334       6, 2001
                                                                       EP              1248479      10, 2002
(73) Assignee: Matsushita Electric Industrial Co.,                     WO              OO74426      12/2000
               LTD, Osaka (JP)                                                         OTHER PUBLICATIONS
(*) Notice:          Subject to any disclaimer, the term of this       Search Report dated Jul. 30, 2003.
                     patent is extended or adjusted under 35           TS 101 350 V8.5.0 (Jul. 2000), Digital cellular telecom
                     U.S.C. 154(b) by 81 days.                         munications system (Phase 2+); General Packet Radio
                                                                       Service (GPRS); Overall description of the GPRS radio
(21) Appl. No.: 10/787,258                                             interface: Stage 2 (GSM 03.64 version 8.5.0 Release 1999),
                                                                       pp. 1-58.
(22) Filed:          Feb. 27, 2004                                     3GPP TS 05.08 V8.15.0 (Jun. 2000): 3GPP; Technical
(65)                    Prior Publication Data
                                                                       Specification Group GSM/EDGE Radio Access Network:
                                                                       Radio Subsystem link control (Release 1999) pp. 1-96.
        US 2004/0223483 A1           Nov. 11, 2004                     European Search Report dated Aug. 13, 2004.
                                                                       European Search Report dated Feb. 11, 2005.
(30)           Foreign Application Priority Data                       European Search Report dated Feb. 24, 2005.
                                                                       International Search Report dated Feb. 24, 2005.
  Apr. 2, 2003     (GB) .................................... 0307585   3" Generation Partnership Project: “Technical Specification
                                                                       Group GSM/EDGE Radio Access Network: GPRS: MS
(51) Int. Cl.                                                          BSS Interface; RLC/MAC Protocol (Release 6), 3GPP TS
        H04B 7/22               (2006.01)                              44.060, V6.1.0 Technical Specification, XP002315902,
(52) U.S. Cl. ...................... 370/321: 370/324; 370/329;        Valbonne, France, pp. 1-29 and 38-76, Feb. 2003.
           370/333; 370/347; 370/442: 370/443; 370/444;                * cited by examiner
                                               370/458: 370/459
(58) Field of Classification Search ................ 370/321,          Primary Examiner Wellington Chin
              370/324, 329, 347, 458, 459, 333, 442, 443,              Assistant Examiner Kevin Mew
                                                          370/444      (74) Attorney, Agent, or Firm—Stevens, Davis, Miller &
        See application file for complete search history.              Mosher, LLP
(56)                   References Cited                                (57)                  ABSTRACT
                U.S. PATENT DOCUMENTS                                  A method for control of packet data transmissions in a
       5,493.563 A       2f1996 Rozanski et al.
                                                                       TDMA wireless network to provide for additional choices in
                                                                       the allocation of communication channels. Measurement
       5,966,657 A 10/1999 Sporre                                      and recovery periods are re-assigned to avoid conflicts in
       6,052,385 A * 4/2000 Kanerva et al. ............ 370/468        operating conditions. The re-assignments for the GPRS
       6,321,083 B1 1 1/2001 Vaara et al.                              system may be reduced to a simple formula.
     6,487,415 B1 * 1 1/2002 Eibling et al. .............. 455,453
 2001/0030956 Al 10/2001 Chillariga et al.
 2004/O151143 A1*        8, 2004 Abdessellem et al. ....... 370,336                  24 Claims, 9 Drawing Sheets


   R4TO                                                                   É
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 3 of 15




U.S. Patent      Mar. 28, 2006   Sheet 1 of 9       US 7,020,105 B2




      s

      -
      i
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 4 of 15




U.S. Patent          Mar. 28, 2006           Sheet 2 of 9   US 7,020,105 B2




              017}                   178
                                     |
                                           lºvd?a‘l6y1B)u
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 5 of 15




U.S. Patent      Mar. 28, 2006   Sheet 3 of 9            US 7,020,105 B2




                                                9:613




                                                 r
                                                 •
                                                 ***




                                                G|
                                                1ðv
                                                '6)J
                                                 alvae
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 6 of 15




U.S. Patent         Mar. 28, 2006            Sheet 4 of 9                  US 7,020,105 B2




                   quo             q-                 qm         s




              St.
              C -            N?)
                                   is          St.
                                               n
                                                            2 in
                                                            NO
              da    by       C1         -        1.   He     1       H
                    CC               1.               n               1.
                                    aC                CC             CC

                    CC
                    -
                                    H
                                    CC                -
                                                       s             HCC
                                    -                                -
                     Y                  1.             Y              1.
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 7 of 15




U.S. Patent      Mar. 28, 2006   Sheet 5 Of 9       US 7,020,105 B2
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 8 of 15




U.S. Patent         Mar. 28, 2006            Sheet 6 of 9              US 7,020,105 B2




                                                                                s




        CO           N              CO                   C             O

        Od           O              O               O)                  O
    c    -      -    -         cN                  n
    r
        ll-    r
                    li-        n)
                                    is             Cn
                                                             -   via
                                                                         -
    O    He    O4      -       C1. He              O4.   He      o      H
          1.           4.           Y                     Y              Y
         CC           CC           CC                    CC             CC
         O                                               O              O
         L-          G
                     H-             H                        -           -
        CC           CC             CC                   CC             CC
        -            -              -                    -              -
         U                                                   U
        (1.           1.                4.                   Y           1.
   Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 9 of 15




U.S. Patent      Mar. 28, 2006   Sheet 7 of 9       US 7,020,105 B2




                                                      s


            O)                                                 is
      Oe    is                                       r
                                                              la
      st
       4.                                                1.
Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 10 of 15
Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 11 of 15
      Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 12 of 15




                                                     US 7,020,105 B2
                              1.                                                                    2
      DYNAMIC RESOURCE ALLOCATION IN                                   method, for example, reception of a valid USF in the slot 2
           PACKET DATA TRANSFER                                        of the present frame will indicate the actual availability for
                                                                       transmission of transmit slots 2 . . . N in the next TDMA
         BACKGROUND OF THE INVENTION                                   frame or group of frames, where N is the number of
                                                                       allocated PDCHs. Generally for a valid USF received at
  1. Field of the Invention                                            receiver slot n, transmission takes place in the next transmit
   This invention relates to multiple access communication             frame at transmit slots n, n+1 et seq. to the allocated number
systems and in particular it relates to dynamic resource               of slots (N). For the extended dynamic allocation method as
allocation in time division multiple access systems.                   presently defined these allocated slots are always consecu
   2. Description of Related Art                                  10   tive.
   In Multiple access wireless systems such as GSM, a                    The mobile station is not able instantly to switch from a
number of mobile stations communicate with a network. The              receive condition to a transmit condition or vice versa and
allocation of physical communication channels for use by               the time allocated to these reconfigurations is known as
the mobile stations is fixed. A description of the GSM                 turnaround time. As presently defined the turnaround time
system may be found in The GSM System for Mobile                  15   depends upon the class of mobile. A turnaround time of one
Communications by M. Mouly and M. B. Pautet, published                 slot is allocated in the case of class 12 mobiles such as are
1992 with the ISBN reference 2-9507190-0-7.                            used for the exemplary embodiment. It is also necessary for
   With the advent of packet data communications over Time             the mobile station, whilst in packet transfer mode, to per
Division Multiple Access (TDMA) systems, more flexibility              form neighbourhood cell measurements. The mobile station
is required in the allocation of resources and in particular in        has continuously to monitor all Broadcast Control Channel
the use of physical communication channels. For packet data            (BCCH) carriers as indicated by the BA(GPRS) list and the
transmissions in General Packet Radio Systems (GPRS) a                 BCCH carrier of the serving cell. A received signal level
number of Packet Data CHannels (PDCH) provide the                      measurement sample is taken in every TDMA frame, on at
physical communication links. The time division is by                  least one of the BCCH carriers. (GSM 05.08 10.1.1.2)
frames of 4.615 ms duration and each frame has eight              25      These neighbour cell measurements are taken prior to
consecutive 0.577 ms slots. A description of the GPRS                  re-configuration from reception to transmission or prior to
system may be found in (GSM 03.64 V 8.5 release 1999).                 re-configuration from transmission to reception. The number
The slots may be used for uplink or downlink communica                 of slots allocated to each of these measurements and re
tion. Uplink communication is a transmission from the                  configurations for multislot class 12 is two.
mobile station for reception by the network to which it is        30     Arising from the requirement to allocate particular slots
attached. Reception by the mobile station of a transmission            for turnaround and measurement purposes, some restrictions
from the network is described as downlink.                             occur and potential dynamic channel allocations are lost.
   In order to utilise most effectively the available band             These restrictions reduce the availability of slots for uplink
width, access to channels can be allocated in response to              transmissions; reduce the flow of data and reduce the
changes in channel conditions, traffic loading Quality of         35   flexibility of response to changing conditions.
service and Subscription class. Owing to the continually                  An exhaustive technical review and wholesale change to
changing channel conditions and traffic loadings a method              the existing prescribed operating conditions might be
for dynamic allocation of the available channels is available.         expected to alleviate the problems associated with dynamic
  The amounts of time that the mobile station receives                 allocation. Whilst this is possible, the considerable difficul
downlink or transmits uplink may be varied and slots              40   ties caused by Such wholesale change would be generally
allocated accordingly. The sequences of slots allocated for            unwelcome and this resolution of the technical problem is
reception and transmission, the so-called multislot pattern is         unlikely.
usually described in the form RXTY. The allocated receive                 There is a need therefore to provide a solution to the
(R) slots being the number X and the allocated transmit slots          problems affecting dynamic channel allocation with mini
(T) the number Y.                                                 45   mal effect on existing prior art methods.
   A number of multislot classes, one through to 29, is
defined for GPRS operation and the maximum uplink (Tx)                              SUMMARY OF THE INVENTION
and downlink (RX) slot allocations are specified for each
class. The specification for multislot class 12 is shown in               It is an object of this invention to reduce the restrictions
Table 1 below.                                                    50   affecting dynamic channel allocation with minimal effect on
   In a GPRS system, access to a shared channel is con                 the existing prescript.
trolled by means of an Uplink Status Flag (USF) transmitted               In accordance with the invention there is provided a
on the downlink to each communicating mobile station                   method for controlling packet data transmissions as set out
(MS). In GPRS two allocation methods are defined, which                in the attached claims.
differ in the convention about which uplink slots are made        55
available on receipt of a USF. The present invention relates                   BRIEF DESCRIPTION OF THE DRAWINGS
to a particular allocation method, in which an equal number
“N” of PDCH's, where a “PDCH' uses a pair of uplink and                  An embodiment of the invention will now be described
downlink slots corresponding to each other on a 1-1 basis,             with reference to the accompanying figures in which:
are allocated for potential use by the MS. The uplink slots       60     FIG. 1 illustrates the GPRSTDMA frame structure show
available for actual use by a particular mobile station sharing        ing the numbering convention used for uplink and downlink
the uplink channel are indicated in the USF. The USF is a              timeslots;
data item capable of taking 8 values V0-V7, and allows                   FIG. 2 illustrates a 3 slot allocation and a state transition
uplink resources to be allocated amongst up to 8 mobiles               from R3T0 to R3T2:
where each mobile recognises one of these 8 values as             65      FIGS. 3 to 6 show 2 PDCH extended dynamic allocations
 valid, i.e. conferring exclusive use of resources to that             in steady state for R2TO, R2T1 and R2T2 respectively with
mobile. In the case of the extended dynamic allocation                 associated measurement and turnaround intervals;
        Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 13 of 15




                                                            US 7,020,105 B2
                               3                                                                            4
  FIG. 6 is a state transition diagram for 2 PDCH extended                        The measurement period for extended dynamic allocation
dynamic allocations;                                                           is specified (05.02 6.4.2.2) as Tra. That is to say that all
   FIGS. 7 to 11 show the state transitions of FIG. 6;                         neighbour measurements are taken just before the first
   FIG. 12 to 15 show the 3 PDCH extended dynamic                              receive slot and not before the transmit slot.
allocation in steady state;                                               5      If there are m timeslots allocated for reception and n
   FIG. 16 is a state transition diagram for 3 PDCH extended                   timeslots allocated for transmission, then there must be
dynamic allocation;                                                            Min(m,n) reception and transmission timeslots with the
   FIGS. 17 to 25 show the state transitions of FIG. 16;                       same timeslot number.
  FIGS. 26 to 30 show the steady state 4 slot extended                            With reference to FIG. 2, an example of a 3 slot alloca
dynamic allocation of the prior art;                                      10   tion, annotated R3T0->R3T2, is shown with no uplink slot
  FIGS. 31 to 35 show the steady state 4 slot extended                         allocated initially. A valid USF received on RX slot 2 allows
dynamic allocation in accordance with the invention;                           2 TX slots on the next uplink frame. The annotation ->
  FIG. 36 is a state transition diagram for 4 slot extended                    indicates a change of state.
dynamic allocation in accordance with the invention; and                          The FIGS. 3 to 5 show steady state extended dynamic
   FIGS. 37 to 50 show the State transitions of FIG. 36.                  15   allocations for 2 PDCH according to the annotations and the
                                                                               measurement and turnaround intervals are marked. FIG. 6 is
              DETAILED DESCRIPTION OF THE                                      a state transition diagram for 2 PDCH extended dynamic
                PREFERRED EMBODIMENTS                                          allocations and shows all of the allowed states.
                                                                                 FIGS. 7 through to 11 show the slot positions and appli
   In this embodiment, the invention is applied to a GPRS                      cable measurement and turnaround intervals for the transi
wireless network operating in accordance with the standards                    tions of FIG. 6.
applicable to multislot class 12.                                                Steady state 3 PDCH extended dynamic allocations are
   In FIG. 1 the GPRS TDMA frame structure is illustrated                      shown in FIGS. 12 to 15. The State transitions for 3PDCH
and shows the numbering convention used for uplink and                         are shown in FIG. 16 and the corresponding slot positions
downlink timeslots. It should be noted that in practice Tx                25   and measurement and turnaround intervals in FIGS. 17 to
may be advanced relative to RX due to timing advance,                          25. It can be seen that for all of the illustrations no impedi
although this is not shown in the illustration. Thus in practice               ment to slot allocation arises from the application of the
the amount of time between the first RX and first Tx of a                      measurement and turnaround intervals.
frame may be reduced a fraction of a slot from the illustrated                    With 4 slot extended dynamic allocations, however con
value of 3 slots due to timing advance. Two Successive                    30   flicts occur and the prescribed conditions do not permit
TDMA frames are illustrated with receiver (RX) and trans                       implementation beyond the steady state R4T0 case illus
mitter (Tx) slots identified separately. The slot positions                    trated in FIG. 26. This is because the constraint T2 for
within the first frame are shown by the numerals 1 through                     neighbour cell measurement cannot be applied since Tx slot
to 8 with the transmission and reception slots offset by a                     4 is always used, leaving only a single slot turnaround time
margin of three slots. This is in accordance with the con                 35   before RX slot 1. Examples of allowed and prohibited 4 slot
vention that that the first transmit frame in a TDMAlags the                   extended dynamic allocations in accordance with the prior
first receive frame by an offset of 3 (thus ordinary single slot               art are shown in FIGS. 26 to 30. These indicate steady states
GSM can be regarded as a particular case in which only slot                    and the four receive slots and no transmit slot R4T0 state of
1 of transmit and receive is used).                                            FIG. 26 is allowed. The allocations prohibited are overlaid
   The remaining figures (save for the state transition dia               40   by a “no entry” logo (e.g. numeral 301 of FIG. 30) in the
grams) conform to the illustration of FIG. 1 but the slot                      illustrations of FIG. 27, R4T1, FIG. 28, R3T2, FIG. 29 R2T3
numbering has been removed for extra clarity. The shaded                       and FIG. 30 R1T4. It can be seen that these prohibitions
slots are those allocated for the particular states and the                    arise because of the limitation of one slot allowed for the
arrowed inserts e.g. numerals 41 and 42 of FIG. 4 indicate                     measurement and preparation Tra (the time needed to mea
the applicable measurement and turnaround intervals and                   45   Sure and then prepare for transmission).
number of slots allocated for these intervals. The hashed                        In accordance with the invention there is re-allocation of
slots e.g. numeral 43 of FIG. 4 indicate reception of a valid                  measurement and recovery periods to increase the availabil
USF. As mentioned above, constraints are imposed by the                        ity of uplink resources when uplink resources are otherwise
need to allow measurement and turnaround slots and the                         constrained by prescribed allocations.
prescript for these in 05.02 Annex B limits dynamic allo                  50      Application of the method in accordance with the inven
cation as shown in table 1 for the example of multislot class                  tion provides for the previously prohibited allocations of
12.                                                                            FIGS. 27 to 30 to be admitted as shown in FIGS. 32 to 35.
                                                                               If N slots are allocated, and N+T+3 <=8 (number of slots
                               TABLE 1.                                        in a frame), then T is used as the measurement interval
                                                                          55   otherwise if N+T+3 >8 . . . (XX),
  Multislot    Maximum number of slots      Minimum number of slots               then T is used as the measurement interval;
      class      Rx       Tx      Sum       Tra     Tib    Tra    Trb          where
       12        4         4        5        2       1      2      1           <=less than or equal to
                                                                          60   > greater than
T is the time needed for the MS to perform adjacent cell signal level          T, is the time needed to measure and then prepare for
measurement and get ready to transmit.                                           transmission
T, is the time needed for the MS to get ready to transmit
T is the time needed for the MS to perform adjacent cell signal level            Application of the method to the steady state R4T1 is
measurement and get ready to receive.                                          shown in FIG. 32,
T, is the time needed for the MS to get ready to receive
It should be noted that in practice the times T and T may be reduced by   65     With the number of PDCH's allocated N=4, the measure
a fraction of a slot due to timing advance.                                    ment and preparation interval T-2, N--T+3>8 (4+2+3=9)
                                                                               therefore T is used as the measurement interval. The
       Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 14 of 15




                                                      US 7,020,105 B2
                            5                                                                         6
impediment to operation shown in FIG. 27 is therefore                        for performing adjacent cell signal level measurement
removed by application of the method as illustrated in FIG.                  and getting ready to transmit before a first transmission
32.                                                                          slot.
   This procedure is implemented in the mobile station                    3. A communication method used in a mobile station
which when using the extended dynamic allocation method,           5    apparatus which performs communication using a TDMA
and on receiving an allocation of PDCH numbering N.                     frame formed by eight slots, a start of a TDMA frame on an
must perform the comparison above in order to time the                  uplink being delayed by three slots or three slots minus a
radio link measurement procedure correctly.                             fraction of a slot from a start of a TDMA frame on a
   The procedure performed by the network equipment is                  downlink, the method comprising:
that when allocating a number of PDCHs N, it recognise             10     receiving using a reception slot of the TDMA frame on the
that when N satisfies the condition (XX) above it must take                  downlink after getting ready to receive;
into account the capability of the mobile station to perform              transmitting using a transmission slot of the TDMA frame
measurements using T and provided that: N+T+3<=8, is                         on the uplink after getting ready to transmit; and
capable of allocating such a number of PDCHs.                             performing adjacent cell signal level measurement before
   The method may be applied Successfully to the remaining         15        either getting ready to receive or getting ready to
steady states shown in FIGS. 33,34 and 35. Furthermore the                   transmit,
method is effective for all of the 4 slot state transitions               wherein (I) when a number of transmission slots used in
shown in the state transition diagram FIG. 6. Illustrations of              one TDMA frame on the uplink is below a predeter
the 4 slot state transitions are given in FIGS. 37 through to               mined number, then T and T, shall apply, T., being a
SO.                                                                         time needed for the mobile station apparatus to perform
  What is claimed is:                                                       adjacent cell signal level measurement and get ready to
  1. A communication method used in a mobile station                        receive and a minimum number of slots of T. being
apparatus which performs communication using a TDMA                         two slots, and T., being a time needed for the mobile
frame formed by eight slots, a start of a TDMA frame on an                  station apparatus to get ready to transmit and a mini
uplink being delayed by three slots or three slots minus a
                                                                   25       mum number of slots of T, being one slot, and (ii)
                                                                             when the number of transmission slots used in one
fraction of a slot from a start of a TDMA frame on a
downlink, the method comprising:                                             TDMA frame on the uplink is the predetermined num
  receiving using a reception slot of the TDMA frame on the                  ber, then T and T shall apply, T, being a time needed
                                                                             for the mobile station apparatus to perform adjacent
     downlink after getting ready to receive;                      30        cell signal level measurement and get ready to trans
  transmitting using a transmission slot of the TDMA frame                   mit and a minimum number of slots of T being two
     on the uplink after getting ready to transmit; and                      slots, and T., being a time needed for the mobile station
  performing adjacent cell signal level measurement before                   apparatus to get ready to receive and a minimum
     either getting ready to receive or getting ready to                     number of slots of T, being one slot.
      transmit,                                                    35     4. The method according to claim 1, wherein the prede
  wherein (I) when a number of transmission slots used in               termined number is four.
    one TDMA frame on the uplink is below a predeter                      5. The method according to claim 2, wherein the prede
    mined number, then, after transmitting using a trans                termined number is four.
    mission slot of the TDMA frame on the uplink, a time                  6. The method according to claim 3, wherein the prede
    allocation of two consecutive slots shall apply for            40   termined number is four.
    performing adjacent cell signal level measurement and                  7. The method according to claim 1, wherein the method
    getting ready to receive and (ii) when the number of                is applied to a mobile station of a multislot class 12 in a
      transmission slots used in one TDMA frame on the                  General Packet Radio System (GPRS).
      uplink is the predetermined number, then, after receiv               8. The method according to claim 2, wherein the method
      ing using a reception slot of the TDMA frame on the          45   is applied to a mobile station of a multislot class 12 in a
      downlink, a time allocation of two consecutive slots              General Packet Radio System (GPRS).
      shall apply for performing adjacent cell signal level                9. The method according to claim 3, wherein the method
      measurement and getting ready to transmit.                        is applied to a mobile station of a multislot class 12 in a
  2. A communication method used in a mobile station                    General Packet Radio System (GPRS).
apparatus which performs communication using a TDMA                50      10. A mobile station apparatus which performs commu
frame formed by eight slots, a start of a TDMA frame on an              nication using a TDMA frame formed by eight slots, start of
uplink being delayed by three slots or three slots minus a              a TDMA frame on an uplink being delayed by three slots or
fraction of a slot from a start of TDMA frame on a downlink,            three slots minus a fraction of a slob from a start of a TDMA
the method comprising:                                                  frame on a downlink, the apparatus comprising:
  receiving using a reception slot of the TDMA frame on the        55     a reception section that receives using a reception slot of
     downlink after getting ready to receive;                                the TDMA frame on the downlink after getting ready to
  transmitting using a transmission slot of the TDMA frame                   receive;
     on the uplink after getting ready to transmit; and                   a transmission section that transmits using a transmission
  performing adjacent cell signal level measurement before                   slot of the TDMA frame on the uplink after getting
     either getting ready to receive or getting ready to           60        ready to transmit; and
      transmit,                                                           a measurement section that performs adjacent cell signal
  wherein when a number of transmission slots used in one                    level measurement before either getting ready to
      TDMA frame on the uplink is a predetermined number                     receive or getting ready to transmit,
      and when there is not a time of two slots necessary for             wherein (I) when a number of transmission slots used in
      the adjacent cell signal level measurement and getting       65        one TDMA frame on the uplink is below a predeter
      ready to receive after a last used transmission slot, then             mined number, then, after transmitting using a trans
      a time allocation of two consecutive slots is provided                 mission slot of the TDMA frame on the uplink, a time
     Case 3:20-cv-03594-VC Document 1-1 Filed 05/29/20 Page 15 of 15




                                                   US 7,020,105 B2
                            7                                                                    8
    allocation of two consecutive slots shall apply for                14. The apparatus according to claim 11, wherein the
    performing adjacent cell signal level measurement and            predetermined number is four.
    getting ready to receive and (ii) when the number of               15. The apparatus according to claim 12, wherein the
    transmission slots used in one TDMA frame on the                 predetermined number is four.
    uplink is the predetermined number, then, after receiv      5      16. The apparatus according to claim 10, wherein the
    ing using a reception slot of the TDMA frame on the              apparatus is a mobile station of multislot class 12 in a
    downlink, a time allocation of two consecutive slots             General Packet Radio System (GPRS).
      shall apply for performing adjacent cell signal level            17. The apparatus according to claim 11, wherein the
      measurement and getting ready to transmit.                     apparatus is a mobile station of a multislot class 12 in a
   11. A mobile station apparatus which performs commu          10   General Packet Radio System (GPRS).
nication using a TDMA frame formed by eight slots, a start             18. The apparatus according to claim 12, wherein the
of a TDMA frame on an uplink being delayed by three slots            apparatus is a mobile station of a multisiot class 12 in a
or three slots minus a fraction of a slot from a start of a          General Packet Radio System (GPRS).
TDMA frame on a downlink, the apparatus comprising:                    19. A communication method used in a mobile station
 a reception section that receives using a reception slot of    15   apparatus which performs communication using a TDMA
    the TDMA frame on the downlink after getting ready to            frame formed by eight slots, a start of a TDMA frame on an
    receive;                                                         uplink being delayed by three slots or three slots minus a
  a transmission section that transmits using a transmission         fraction of a slot from a start of a TDMA frame on a
     slot of the TDMA frame on the uplink after getting              downlink, the method comprising:
     ready to transmit; and                                            receiving using a reception slot of the TDMA frame on the
  a measurement section that performs adjacent cell signal                downlink after getting ready to receive;
     level measurement before either getting ready to                  transmitting using a transmission slot of the TDMA frame
     receive or getting ready to transmit,                                on the uplink after getting ready to transmit; and
  wherein when a number of transmission slots used in one              performing adjacent cell signal level measurement before
    TDMA frame on the uplink is a predetermined number          25        either getting ready to receive or getting ready to
    and when there is not a time of two slots necessary for               transmit,
    performing adjacent cell signal level measurement and              wherein when a number of transmission slots used in one
    getting ready to receive after a last used transmission               TDMA frame on the uplink is a predetermined number
     slot, then a time allocation of two consecutive slots is             and when there is a time of less than two slots after a
    provided for performing adjacent cell signal level mea      30        last used transmission slot, then a time allocation of two
    Surement and getting ready to transmit before a first                 consecutive slots is provided for performing adjacent
    transmission slot.                                                    cell signal level measurement and getting ready to
   12. A mobile station apparatus which performs commu                    transmit before a first transmission slot.
nication using a TDMA frame formed by eight slots, a start             20. A mobile station apparatus which performs commu
of a TDMA frame on an uplink being delayed by three slots       35   nication using a TDMA frame formed by eight slots, a start
or three slots minus a fraction of a slot from a start of a          of a TDMA frame on an uplink being delayed by three slots
TDMA frame on a downlink, the apparatus comprising:                  or three slots minus a fraction of a slot from a start of a
 a reception section that receives using a reception slot of         TDMA frame on a downlink, the apparatus comprising:
    the TDMA frame on the downlink after getting ready to             a reception section that receives using a reception slot of
    receive;                                                    40       the TDMA frame on the downlink after getting ready to
  a transmission section that transmits using a transmission              receive;
     slot of the TDMA frame on the uplink after getting                a transmission section that transmits using a transmission
     ready to transmit; and                                               slot of the TDMA frame on the uplink after getting
  a measurement section that performs adjacent cell signal                ready to transmit; and
     level measurement before either getting ready to           45     a measurement section that performs adjacent cell signal
     receive or getting ready to transmit,                                level measurement before either getting ready to
  wherein (I) when a number of transmission slots used in                 receive or getting ready to transmit,
     one TDMA frame on the uplink is below a predeter                  wherein when a number of transmission slots used in one
     mined number, then T. and T shall apply, T, being a                  TDMA frame on the uplink is a predetermined number
     time needed for the mobile station apparatus to perform    50        and when there is a time of less than two slots after a
     adjacent cell signal level measurement and get ready to              last used transmission slot, then a time allocation of two
     receive and a minimum number of slots of T. being                    consecutive slots is provided for performing adjacent
     two slots, and T, being a time needed for the mobile                 cell signal level measurement and getting ready to
     station apparatus to get ready to transmit and a mini                transmit before a first transmission slot.
     mum number of slots of T, being one slot, and (ii)         55      21. The method according to claim 19, wherein the
    when the number of transmission slots used in one                predetermined number is four.
    TDMA frame on the uplink is the predetermined num                   22. The method according to claim 19, wherein the
    ber, then T and T, shall apply, T being a time needed            method is applied to a mobile station of a multislot class 12
    for the mobile station apparatus to perform, adjacent            in a General Packet Radio system (GPRS).
    cell signal level measurement and get ready to transmit     60      23. The apparatus according to claim 20, wherein the
    and a minimum number of slots of T being two slots,              predetermined number is four.
    and T., being a time needed for the mobile station                  24. The apparatus according to claim 20, wherein the
    apparatus to get ready to receive and a minimum                  method is applied to a mobile station of a multislot class 12
    number of slots of T., being one slot.                           in a General Packet Radio system (GPRS).
  13. The apparatus according to claim 10, wherein the          65
predetermined number is four.                                                               k   k   k   k   k
